` llV|PO_RTANT NOT|CE
NOT TO BE PUBL|SHED OP|N|ON

THls 0PlNloN ls DEslGNATED ”NoT fo BE PuBLlsHED."
PuRsuANT To THE RuLEs oF clvlL PRocEDuRE
PRoMuLGATED Bv THE suPREME couRT, cR 76.28(4)(c),
THls 0PlNloN ls NoT To BE PuBLlsHED AND sHALL NoT BE
clTEn oR;usED As BlNDlNG PREcEDENT lN ANY oTHER
cAsE lN ANY_couRT oF THls sTATE; HowEvER,
uNPuBLlsHED l479 S.W.3d 78 (Ky. 2015),
that KRS 342.316(4)(a) contains both a three-year statute of limitations and a 1
five-year statute of repose. The Court of Appeals held that the ALJ properly
found Gray’s claim to be time-barred by the three-year statute of limitations

rendering the five-year statute of repose inapplicable We agree.

ANALYSIS

There are no disputed facts before us but rather the simple question of
whether Gray timely filed his CWP‘claim. Whether particular undisputed facts
are Sufficient under the language of a statute to trigger the running of the
statute of limitations is a question of law. Fluke Corp. v. LeMaster, 306 S.W.3d
55 (Ky. 2010). As such, our review is de n_ovo. See also Consol of Kennickp,
479 S.W.3d at 81 (issue of statutory interpretation in workers’ compensation
case is reviewed de novo].

The timeliness of Gray’s workers’ compensation claim is determined by
reference to KRS_ 342,316(4)(a], which provides:

(4) (a) T he right to compensation under this chapter resulting
from an occupational disease shall be forever barred
unless a claim is filed with the commissioner within
three (3) years after the last injurious exposure to the
occupational hazard or after the employee first
experiences a distinct manifestation of an occupa-
tional disease in the form of symptoms reasonably ‘
sufficient to apprise the employee that he or she has
contracted the disease, whichever shall last occur;
and if death results from the occupational disease
within that period, unless a claim therefor be`filed
with the commissioner within three (3) years after the
death; but that notice of claim shall be deemed waived
in case of disability or death where the employer,' or '
its insurance carrier, voluntarily makes payment
therefor, or if the incurrence of the disease or the
death of the employee and its cause was known to the
employer. However, the right to compensation for any
occupational disease shall be forever barred, unless a
claim is filed with the commissioner within five (5)
years from the last injurious exposure to the
occupational hazard, except that, in cases of radiation
disease or asbestos-related disease, a claim must be
filed within twenty (20) years from the last injurious
exposure to the occupational hazard. _

5

In Consol of Kentucky, we dealt specifically with the application of the
appropriate statute of limitations to a work-related cumulative trauma injury
but we also discussed KRS 342.316(4)(a), the occupational disease statute, and
how it typically operates The first sentence of that statute quoted above,
particularly the language up through “whichever shall last occur" followed by a
semi-colon, “acts as a statute of limitations triggered by either of those two
events,” i.e., “last injurious exposure” or the “manifestation of the disease.”
479 S.W.3d at 83. The second sentence provides a five-year statute of repose
for most occupational disease claims1 with the five-year period also triggered by
the date of last exposure. Id.'. Having identified the two different periods, we
then stated: “Therefore, if a worker was last exposed to the hazards of coal '
dust in 2009 but did not file a coal workers’ pneumoconiosis claim until 20 15,
his or her claim would be barred, regardless of when he or she first experienced
a distinct manifestation of c__oai workers’ pneumoconiosis.’* Id.. In applying the
statute we must look first to the first sentence to see if the three-year
limitations period was ever triggered by a distinct manifestation of the disease.
Here, the ALJ understandably found that there had been a manifestation
of Gray’s CWP in February 2011 upon the positive x-ray finding, a finding of
which Gray was inforrned. The Board agreed that the x-ray was a “distinct
manifestation of an occupational disease [CWP] in the form of symptoms

reasonably sufficient to apprise the employee that he . . . [had] contracted the

 

1 The statute has a twenty-year statute of repose for claims related to exposure
to asbestos or radiation.

disease.” Before the Board, as in the Court of Appeals and here, Gray
contended that the findings on the lung x-ray cannot be a “symptom.” He
seemingly'argues that the employee must be consciously experiencing some
specific symptom associated with the particular disease for which he is making
a claim and, further, that having undergone testing and having been told of the
results and a specific medical diagnosis is not enough to trigger the statute.
We disagree.

The word “symptom” is not defined in the workers’ compensation statute.
As the Board noted in its thorough opinion, “symptom” is defined in Stedman’s
Medical Dictionary p. 1884 (28th ed. 2005) as “any morbid phenomenon or
departure from the normal structure, function, or sensation, experienced by
the patient and indicative of disease.” Similarly, Webster’s H New College
Dio¢ionery, p. 1 1 17 (1995) defines symptom as follows “A phenomenon
experienced by an individual as a departure from normal function, sensation,
or appearance, generally indicating disease or disorder.”

Here, Gray “experienced” changes in his lungs - opacities evident on x-
ray - which were indicative of CWP. Gray was informed of these changes to his
lungs (syrnptoms) and his mild pulmonary impairment (also symptoms) by Dr.
Baker in February 2011 and filed a federal black lung claim at that time.
Under KRS 342.316(4)(a), there was a “distinct manifestation” of CWP as of
that date and Gray’s three-year statute of limitations began to run. This is
plainly not a case, like the hypothetical one we alluded to in Consol of

Kentucky, where the coal worker was unaware of any disease for several years,

7

then discovered it, but only after (or even shortly before) the five-year statute of
repose had expired. Contrary to Gray’s argument, the five-year statute of
repose is totally irrelevant to his claim. _

In conclusion, the ALJ properly found that this claim must be,dismissed
as filed outside the three-year statute of limitations in KRS 342.316(4)(a).
Indisputably, Gray’s claim was filed_more than three and a half years after the -
February 2011 manifestation of his CWP. Accordingly, we affirm the Court of
Appeals’ opinion n ‘ '

All sitting. All concur.

COUNSEL FOR APPELLANT:

Phyllis L. Robinson

COUNSEL FOR APPELLEE,
JAMES RIVER COAL/BEECH
FORK MINE:

Paul E. J ones
Sara V. A. May
Jones & Walters PLLC